Exhibit 10.4
ASSET SALE AND PURCHASE AGREEMENT

   
 THIS ASSET SALE AND PURCHASE AGREEMENT ("Agreement") is made and entered into
effective as of the Seventh (7th) day of November, 2009 by and between:
·  
Trilliant Technology Group, Inc. a Nevada corporation (“TTG”), and Bluegate
Corporation a Nevada corporation (“Bluegate”) who collectively shall be known as
the “Seller,” and

·  
Trilliant Corporation (“Purchaser”), a Texas corporation.

 
    WHEREAS, for the purchase price provided for herein and subject to the
terms, provisions, and conditions set forth herein, Purchaser desires to acquire
from Seller full right, title, and interest in and to all of the personal
property of every kind or nature used in the business of TTG (the “Assets”),
including, without limitation, the personal property that is more fully
described in Article One below but not including the “Excluded Assets” as
defined hereinafter, free and clear of any security interest, lien, mortgage,
encumbrance, claim, or limitation or restriction on the transfer thereof
(collectively, “Encumbrances”); and
 
     WHEREAS, for the purchase price provided for herein and subject to the
terms, provisions, and conditions set forth herein, Seller desires to sell the
Assets to Purchaser;
 
     NOW, THEREFORE, in consideration of the mutual promises, covenants,
agreements, representations, and warranties set forth hereinafter, and other
good and valuable consideration (the receipt, adequacy, and sufficiency of which
each of Seller and Purchaser hereby acknowledges) and subject to the terms,
provisions, and conditions hereof, each of Seller and Purchaser hereby agree as
follows:


ARTICLE ONE
1  
Sale and Purchase of Assets.

1.1  
In consideration of the payment of money to Seller pursuant to Section 1.3
below, Seller does hereby assign, transfer, and convey to Purchaser (without any
further act or deed except as otherwise indicated herein), full right, title,
and interest in and to all of the Assets, and Purchaser does hereby acquire and
receive full right, title, and interest in and to the Assets, wherever located
and regardless of whether or not reflected on Seller's books and records, free
and clear of any Encumbrances.  Without any limitation on anything stated above,
the Assets consist of all of the following:

1.1.1  
Equipment, computer equipment, files, and other tangible personal property
listed on Schedule 1.1.1 hereto, which is being provided on an “as is” basis
with the Company providing no warranty of accuracy of the specific hardware and
software on listed devices and/or the operational and functional capacity of the
items;

1.1.2  
Accounts receivable owed to TTG and going to Purchaser (the “Accounts
Receivable”) listed on Schedule 1.1.2 hereto;

1.1.3  
Computer programs and software listed on Schedule 1.1.3 hereto;

1.1.4  
Telephone and facsimile numbers, internet domain sites, e-mail addresses,
internet and website addresses listed on Schedule l.1.4 hereto;

1.1.5  
Records of TTG's business (copies of which Seller may retain at its cost),
including  property records, customer lists, supplier lists, catalogs, and
brochures; and

1.1.6  
TTG's Intellectual Property (as defined in Section 2.4) and listed on Schedule
l.l.6 hereto, and any and all other intangible property or rights whatsoever
owned by TTG and the goodwill of TTG's business symbolized by such Intellectual
Property.

1.2  
Excluded Assets. Seller is not selling to Purchaser, and Purchaser is not
acquiring, any of the items listed on Schedule 1.2 hereto, which items shall not
constitute “Assets” for any purpose hereof.

1.3  
Purchase Price, and Payment. Adjustment and Allocation Thereof.

1.3.1  
The aggregate purchase price for the Assets (the “Purchase Price”) shall be Five
Thousand Dollars ($5,000).

1.3.2  
Seller and Purchaser agree that they shall prepare and file their respective
federal and any state or local income tax returns, and any sales tax returns or
other filings.

1.4  
Assumed Liabilities. Purchaser hereby agrees to assume and be obligated to pay,
perform or discharge only those liabilities that are expressly set forth on
Schedule 1.4 hereto, if any (referred to hereinafter as the “Assumed
Liabilities”).  Purchaser assumes no obligations, liabilities and debts other
than the Assumed Liabilities.  Seller agrees to pay or perform timely any and
all obligations, liabilities, and debts of Seller other than for the Assumed
Liabilities.

1.5  
Seller's Deliveries. Prior to or on the date hereof, Seller delivered, except as
set forth on Schedule 1.5 hereto,:

a.  
    Such deeds, bills of sale, covenants of warranty, assignments, endorsements,
consents, and other good and sufficient instruments and documents of conveyance
and transfer in a form satisfactory to Seller and Purchaser, and necessary
documents of title, as shall be necessary and effective to convey, transfer and
assign to, and vest in, Purchaser all of Seller's right, title and interest in
and to the Assets;

b.  
    Evidence satisfactory to Purchaser that any and all security interests and
liens on the Assets (other than those being assumed) have been released;

c.  
    Copies of all required third party consents to the sale of the Assets, that
are required and have been obtained;

d.  
    All of the agreements, contracts, commitments, leases, plans, bids,
quotations, proposals, licenses, permits, authorizations, instruments, computer
programs and software, manuals and guidebooks, price books and price lists,
customer lists, supplier lists, sales records, files, correspondence, and other
documents, books, records, papers, files and data belonging to Seller which are
part of the Assets; and

e.  
    Actual possession and operating control of the Assets.

1.6  
Purchaser's Deliveries.  Prior to or on the date hereof, Purchaser delivered:

a.  
    Copies of all of the resolutions adopted by Purchaser's Board of Directors
and, if necessary, stockholders relating to the transactions contemplated by
this Agreement, certified on the date hereof to be complete and correct by
appropriate officers of Purchaser, and

   b.   Cash payment of the Purchase Price.


1

--------------------------------------------------------------------------------


ARTICLE TWO
2  
Representations, Warranties and Agreements of Seller

The Seller hereby represents, warrants, and agrees to and with Purchaser that:
2.1  
Organization and Standing of Seller.   Seller’s a corporation duly organized,
validly existing, and in good standing under the laws of the state of
Nevada.  Seller has full requisite corporate power and authority to carry on its
business as it is now being conducted.

2.2  
Capacity to Enter into Agreement.  Seller has full right, power, and authority
to execute and deliver this Agreement and all other agreements, documents, and
instruments to be executed in connection herewith and perform its obligations
hereunder and thereunder.

2.3  
Conflicts.  The execution, delivery, and consummation of the transactions
contemplated by this Agreement will not (a) violate any judgment against, or
binding upon, Seller or upon the assets of Seller, (b) result in the creation of
any lien, charge, or encumbrance upon any assets of Seller pursuant to the terms
of any such contract, or (c) violate any provision in the charter documents,
bylaws, or any other agreement affecting the governance and control of Seller.

2.4  
Intellectual Property. Schedule 1.1.6 contains a listing and summary description
of all of TTG's patents, trademarks, service marks, trade names, trade dress,
logos, business names, copyrights, and registered designs, and registrations and
applications thereof, trade secrets and confidential know-how, business
information and other intellectual property, including, but not limited to,
computer software, databases, source code, and documentation; product
formulations; drawings; technical specifications; manufacturing data; and test
and development data (the foregoing intellectual property is collectively
referred to hereinafter. as the “Intellectual Property”).  Except as set forth
on Schedule 2.4 hereto,

    a.      TTG possesses all intellectual property necessary to the conduct of
its businesses;
b.  
    Seller shall retain the right to keep a copy of any documentation should
they choose, but may only use it in defense of a claim against their
organization. Under no circumstances does the Seller retain the right to use the
Intellectual Property other than in the defense of a claim;

c.   TTG owns all right, title, and interest in and to all of the Intellectual
Property;
    d.  
    There have been no claims made against TTG for the assertion of the
invalidity, abuse, misuse, or unenforceability of any Intellectual Property, and
there are no grounds for the same;

    e.  
    Neither Seller nor TTG has received a notice of conflict with the asserted
rights of others; and

    f.  
    The conduct of TTG's business has not infringed on any rights of others and,
to Seller's best knowledge, no other person has infringed the Intellectual
Property.

2.5  
Employees.  There are no employees of TTG.

2.6  
Litigation.  Except as set forth on Schedule 2.6 hereto,

    a.  
Seller and the Assets are not subject to any pending, or to Seller's best
knowledge, threatened litigation, proceeding or administrative investigation of
any kind or nature (including, without limitation, any matter (including audits)
involving the Internal Revenue Service, or other federal or state taxing
authorities);

    b.  
Seller is not in default with respect to any judgment, order, writ, injunction,
decree, or award applicable to it or the Assets of any court or other
governmental instrumentality or arbitrator; and

    c.  
Seller has not been served with any now pending suit, action, or legal,
administrative, arbitration, or other proceeding or governmental investigation
in which an unfavorable decision, ruling, or finding would render unlawful or
otherwise materially adversely affect the consummation of the transactions
contemplated by this Agreement, and the Seller's best knowledge, no such suit,
action, or legal, administrative, arbitration, or other proceeding or
governmental investigation has been instituted or is threatened.

2.7  
Compliance with Law.  Seller is not in violation of, or in default with respect
to, or in alleged violation of or alleged default with respect to, any
applicable law, rule, regulation, permit, or any writ or decree of any court or
any governmental commission, board, bureau, agency, or instrumentality,
including without limitation, any laws, ordinances, rules, regulations, permits,
or orders relating to the business of TTG, or the business operations and
practices, health and safety, and employment practices of TTG.

2.8  
Taxes.  Except as set forth on Schedule 2.8 hereto, Seller has filed, when due,
with all appropriate governmental agencies, all tax returns, estimates, reports,
and statements to be filed by it (collectively, the “Returns”).

    a.  Each of the Returns is true, complete, proper, and accurate in all
respects;
    b.  
Seller has paid, when due and payable, all requisite income taxes, sales, use,
property and transfer taxes, levies, duties, licenses and registration fees, and
charges of any nature whatsoever and workers' compensation and unemployment
taxes, including interest and penalties thereon.  Seller has withheld all tax
required to be withheld under applicable tax laws and regulations, and such
withholdings have either been paid to the respective governmental agencies or
set aside in accounts for such purpose;

    c.  
Seller has not given or been requested to give, or executed, any extension of
time or waiver of any statute of limitations with respect to Federal, state, or
other political subdivision income or other tax for any period;

    d.  
Seller has not received any notice of deficiency or assessment issued or
proposed deficiency or assessment by the Internal Revenue Service or any other
taxing authority; and

    e.  
There is no pending audit or inquiry of Seller, nor has Seller received any oral
or written notice of any proposed audit or inquiry by any taxing authority or
jurisdiction.

2.9  
Finder's Fees.  None of Seller or anyone acting on their behalf has employed any
financial advisor, broker, or finder or incurred any liability for any financial
advisory, brokerage, or finder's fee or commission in connection with this
Agreement or the transactions contemplated hereby.



2

--------------------------------------------------------------------------------


ARTICLE THREE
3  
Representations, Warranties, and Agreements of Purchaser

3.1  
Organization and Standing of Purchaser.  Purchaser is a corporation duly
organized, validly existing and in good standing under the laws of the state of
Texas.  Purchaser has full requisite power and authority to carry on its
business as it is now being conducted.  Purchaser is duly authorized and
qualified to carry on its business in the manner as now conducted in each state
in which authorization and qualification is required.

3.2  
Capacity to Enter into Agreement.  Purchaser has full right, power, and
authority to execute and deliver this Agreement and all other agreements,
documents, and instruments to be executed in connection herewith and perform its
obligations hereunder and thereunder. The execution and delivery by Purchaser of
this Agreement and all other agreements, documents, and instruments to be
executed by Purchaser in connection herewith have been authorized by all
necessary action by Purchaser.  When this Agreement and all other agreements,
documents, and instruments to be executed by Purchaser in connection herewith
are executed by Purchaser and delivered to Seller, this Agreement and such other
agreements, documents, and instruments will constitute the valid and binding
agreements of Purchaser or enforceable against Purchaser in accordance with
their respective terms, except as such enforceability may be limited by or
subject to (a) any bankruptcy, insolvency, reorganization, moratorium, or other
similar laws relating to creditors' rights generally; and (b) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law).

3.3  
 Conflicts.  The execution, delivery, and consummation of the transactions
contemplated by this Agreement will not:  (a) violate any judgment against, or
binding upon, Purchaser or upon the assets of Purchaser, (b) result in the
creation of any lien, charge, or encumbrance upon any assets of Purchaser
pursuant to the terms of any such contract, or (c) violate any provision in any
charter document of Purchaser, or any other agreement affecting the governance
and control of Purchaser, such that any such violation, conflict, breach,
termination, or creation would materially adversely affect the consummation of
the transactions contemplated by this Agreement.

3.4  
Litigation.  Purchaser has not been served with any now pending suit, action, or
legal, administrative, arbitration, or other proceeding or governmental
investigation in which an unfavorable decision, ruling, or finding would render
unlawful or otherwise materially adversely affect the consummation of the
transactions contemplated by this Agreement, and the best of Purchaser's
knowledge, no such suit, action, or legal, administrative, arbitration, or other
proceeding or governmental investigation has been instituted or is threatened.

3.5  
Finder's Fees.  Neither Purchaser nor anyone acting on its behalf has employed
any financial advisor, broker, or finder or incurred any liability for any
financial advisory, brokerage or finder's fee, or commission in connection with
this Agreement or the transactions contemplated hereby.



ARTICLE FOUR
4  
Certain Agreements

Following the date hereof, each party shall execute and deliver such other
documents, and take such other actions, as may be reasonably requested by the
other party to vest in Purchaser full right title and interest in and to the
Assets, to complete the transactions contemplated by this Agreement and to allow
each party fully to enjoy and exercise the rights accorded to and acquired by it
under this Agreement or any other agreement entered into pursuant hereto.


3

--------------------------------------------------------------------------------


ARTICLE FIVE
5  
Survival and Indemnity

5.1  
Survival of Representations and Warranties.  All of the representations and
warranties made by the parties hereto in this Agreement or pursuant hereto,
shall be continuing and shall survive the closing hereof and the consummation of
the transactions contemplated hereby, notwithstanding any investigation at any
time made by or on behalf of any party hereto, for a period of two years after
the date of this Agreement.

5.2  
Indemnification by Seller.  Seller shall protect, indemnify, and hold harmless
Purchaser and Purchaser’s shareholders, directors, officers, employees, agents,
affiliates, successors, and assigns from any and all demands, claims, actions,
causes of actions, lawsuits, proceedings, judgments, losses, damages, injuries,
liabilities, obligations, expenses, and costs (including costs of litigation and
attorneys' fees), arising from any breach of any agreement, representation or
warranty made by any of them in this Agreement.

5.3  
Indemnification by Purchaser.  Purchaser shall protect, indemnify and hold
harmless Seller, and Seller's shareholders, directors, officers, members,
managers, and Seller's employees, agents, affiliates, successors, and assigns,
from any and all demands, claims, actions, causes of actions, lawsuits,
proceedings, judgments, losses, damages, injuries, liabilities, obligations,
expenses, and costs (including costs of litigation and attorneys' fees), arising
from any breach of any agreement, representation, or warranty made by it in this
Agreement.



ARTICLE SIX
6  
Miscellaneous

6.1  
Notices.  Any notices, requests, demands, or other communications herein
required or permitted to be given shall be in writing and may be personally
served, sent by United States mail, sent by an overnight courier who keeps
proper records regarding its deliveries, faxed, or emailed. Notice shall be
deemed to have been given if personally served, when served, or if mailed, on
the third business day after deposit in the United States mail with postage
pre-paid by certified or registered mail and properly addressed, or if sent by
overnight courier as aforesaid with charges being billed to the sender, when
received by the party being notified, or if faxed, when the person giving the
notice receives a confirmation statement with all relevant details indicating
that the fax was properly received, or if e-mailed, when the person giving the
notice receives a confirmation statement with all relevant details indicating
that the e-mail was properly received. As used in this Agreement, the term
“business day” means days other than Saturday, Sunday, and holidays recognized
by Federal banks.  For purposes of this Agreement, the physical addresses, fax
numbers, and e-mail addresses of the parties hereto shall be the physical
addresses, fax numbers, and e-mail addresses as set forth on the signature pages
of this Agreement.  Any party to be notified hereunder may change its physical
address, fax number, and e-mail address by notifying each other party hereto in
writing as to the new physical address, fax number, and e-mail address for
sending notices.

6.2  
Counterparts.  This Agreement may be executed in any number of counterparts and
each such counterpart shall be deemed to be an original instrument, but all such
counterparts together shall constitute but one and the same instrument.

6.3  
Amendments and Waivers.  This Agreement may be amended, modified, or superseded
only by written instrument executed by all parties hereto.  Any waiver of the
terms, provisions, agreements, covenants, representations, warranties, or
conditions hereof shall be made only by a written instrument executed and
delivered by the party waiving compliance.  The failure of any party at any time
or times to require performance of any provision hereof shall in no manner
affect the right to enforce the same.  No waiver by any party of any condition,
or of the breach of any term, provision, agreements, covenant, representation,
or warranty contained in this Agreement in one or more instances shall be deemed
to be or construed as a further or continuing waiver of any such condition or
breach or a waiver of any other condition or the breach of any other term,
provision, agreements, covenant, representation, or warranty.

6.4  
Time of Essence.  Time is of the essence in the performance of this Agreement.

6.5  
Captions.  The captions contained in this Agreement are solely for convenient
reference and shall not be deemed to affect the meaning or interpretation of any
Article, Section, or paragraph hereof.

6.6  
Entire Agreement.  This Agreement (including the schedules and exhibits hereto,
the Financial Statements, and all supporting agreements referred to herein, all
of which are by this reference fully incorporated into this agreement) sets
forth the entire agreement and understanding of the parties with respect to the
transactions contemplated hereby, and supersedes all prior agreements,
arrangements, and understandings relating to the subject matter hereof.

6.7  
Assignment, and Successors and Assigns.  No party hereto may assign any of its
rights, interests, or obligations under this Agreement without the prior written
consent of the other parties.  All of the terms, provisions, agreements,
covenants, representations, warranties, and conditions of this Agreement shall
be binding upon and shall inure to the benefit of and be enforceable by the
parties hereto and their respective heirs, legal representatives, permitted
assigns, and successors.

6.8  
Knowledge, Gender, and Certain References.  Whenever a representation or
warranty made herein is made to the best of any entity's knowledge, such
representation or warranty is based only on the actual knowledge or belief of
the entity's management without any independent investigation on the part of
such management or any other person although such management has no reason to
believe that the representation or warranty made was not true as of the date
which it speaks.  Whenever from the context it appears appropriate, each term
stated in either the singular or the plural shall include both the singular and
the plural, and pronouns stated in the masculine or the neuter gender shall
include the masculine, the feminine and the neuter gender.  The terms “hereof,”
“herein,” or “hereunder” shall refer to this Agreement as a whole and not to any
particular Article, Section, or paragraph hereof.

6.9  
Applicable Law, Mandatory Venue, and Draftsmanship. This Agreement has been
executed in Harris County, Texas.  THIS AGREEMENT SHALL BE GOVERNED EXCLUSIVELY
BY ITS TERMS AND BY THE LOCAL, INTERNAL LAWS OF THE STATE OF TEXAS.  The parties
hereto stipulate and agree that the courts of the State of Texas shall have in
personam jurisdiction for any claim, lawsuit, or proceeding regarding this
Agreement, and that mandatory venue for any such claim, lawsuit, or proceeding
shall be in any state or federal court having competent jurisdiction located in
Harris County, Texas.  Each party hereto hereby acknowledges and agrees that it
has consulted legal counsel in connection with the negotiation of this Agreement
and that it has bargaining power equal to that of the other parties hereto in
connection with the negotiation and execution of this Agreement.  Accordingly,
the parties hereto agree that the rule of contract construction that an
agreement shall be construed against the draftsman shall have no application in
the construction or interpretation of this Agreement.

6.10  
Severability.  If any term, provision, agreements, covenant, or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void,
or unenforceable, the remainder of the terms, provisions, agreements, covenants,
and restrictions shall remain in full force and effect and shall in no way be
affected, impaired, or invalidated.

6.11  
Costs, Expenses, and Fees.  Each party hereto agrees hereby to pay all costs,
expenses, and fees incurred by it in connection with the transactions
contemplated hereby, including, without limitation, all attorneys' and
accountants' fees.

 
4

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


Bluegate Corporation


By: /s/ Charles E. Leibold
       Charles E. Leibold
       Chief Financial Officer
November 7, 2009
cleibold@bluegate.com


Trilliant Corporation


By: /s/ William Koehler
William Koehler
President
November 7, 2009
wkoehler@trilliantconsulting.com




5

--------------------------------------------------------------------------------




Schedule 1.1.1 - Lists Of Machinery, Equipment And Other Tangible Personal
Property


Hardware Configuration
Device
Dell GX520, Serial Number:  B836T91
Laptop Dell D830, Serial Number:  2ZR7JF1
Lynne’s Computer(a)
Lynne’s Laptop(d)
Dell GX620, Serial Number:  CKZ1PB1
 
Larry’s Computer(c)
Laptop Dell D820, Serial Number:  45RPLC1
Trent’s Laptop(b)
Dell Optiplex GX620, Serial Number: D61Q3B1
Bill’s Computer(e)
Plotter is not in working order per Trent
 
HP Plotter
a – Includes peripherals (monitor, keyboard, mouse); Office 2003 Pro; Acrobat
6.0 Std
 
b – Includes power supply, Office 2003 Basic and 2007 Std; Acrobat 8.0 Std &
Pro; Visio 2007 and Autocad
 
c - Includes peripherals (monitor, keyboard, mouse); Office 2003 Basic and 2007
Pro; Project
 
d – Includes power supply, Office 2003 Basic; Acrobat 6.0 Std; Visio 2007;
Project 2007
 
e - Includes peripherals (monitor, keyboard, mouse); Office Sm Bus; Acrobat 8.0
Std; Visio; Project
 
Furniture
 
Conference Room Table – (unassembled in File Room)
     



Schedule 1.1.2 – Accounts Receivable Owed to TTG going to Purchaser
None


Schedule 1.1.3 – Programs and Software


Software - Wholly owned by Trilliant
LTMS
Trilliant Health ID
DMS - Document Management system
Signature software solution
e-Cast - Customer accounting and shipment tracking



Schedule 1.1.4 – Lists Of Telephone And Fax Numbers, Internet Matters, And
Mailboxes
1.  
Houston

a.  
Phone – 713-263-9200

b.  
Fax – 713-263-9394

2.  
Web Addresses

a.  
www.Trillianttech.com

b.  
www.Trilliant.net

c.  
www.taughtonline.com

3.  
Email Accounts

a.  
All email address associated with the above Web addresses.



6

--------------------------------------------------------------------------------


Schedule 1.1.6 – Intellectual Properties


Documentation - Wholly owned by Trilliant *
RFP's to procure voice systems - TDM and VOIP
RFP's to procure data networking equipment
RFP's to procure inside and outside cable plants
RFP's to procure telecommunications and bandwidth services
RFP's to procure maintenance service for voice, data and video equipment and
networks
RFP's to procure paging systems and the cabling to support them
RFP's to procure video equipment and cable to support them
RFP's to procure Nurse call Systems and the cabling to support them
RFP's to procure Software for Medical facilities
All historical documentation in written and electronic form



*
Multiple versions for multiple vertical industries of RFP’s in both stand alone
and AIA format
For all RFP documents the existing:
- Sales contracts for all RFP's
- Evaluation tools
- Executive summary's, ready for board level presentations



Schedule 1.2 – Excluded Assets
1)  
All rights and claims of Seller under any of the Seller’s insurance policies;

2)  
All assets of any of Seller’s employee benefit plans;

3)  
All outstanding receivables dated prior to the Agreement Date;

4)  
All claims, rights and interest in and to any prepayment or refunds of federal,
provincial, state or local franchise, income or other taxes or fees of any
nature whatsoever which relate solely to the period up to and including the date
of this Agreement;

5)  
All of Seller’s minute books and other books and records relating to internal
corporate matters, and all other books and records not related to the business
conducted with the Assets.



Schedule 1.4 – List of Assumed Liabilities
Any fees due to Lynne Randall and/or Larry Walker incurred since October 1,
2009.


Schedule 1.5 – Seller’s Deliveries
Seller will amend and file a UCC with the Secretary of State before November 30,
2009 removing all security interests and liens on the Assets and provide a copy
of such filing to the Purchaser.




Schedule 2.4 – Excluded Intellectual Properties
None


Schedule 2.6 – Litigation
Trilliant Technology Group, Inc. (“TTG”) received a notice from the Internal
Revenue Service (“IRS”) dated August 20, 2009 relating to Form 940 for the
period ending December 31, 2006 assessing a balance, accrued interest and late
payment penalty totaling $4,762.75.


Trilliant Corporation (“Trilliant”) received a notice from the Texas Workforce
Commission (“TWC”) dated September 15, 2009 relating to the quarterly filing
ending March 31, 2006 assessing a tax and interest for late payment of tax
totaling $132.74.


We have been in contact with the IRS and TWC and were informed that the TWC did
not have any filings for TTG and was applying all of the filings for both TTG
and Trilliant to Trilliant. Once the TWC revises their records, we believe that
both of the above matters will result in no additional amounts due.


Schedule 2.8 – Taxes
Trilliant Technology Group, Inc. (“TTG”) received a notice from the Internal
Revenue Service (“IRS”) dated August 20, 2009 relating to Form 940 for the
period ending December 31, 2006 assessing a balance, accrued interest and late
payment penalty totaling $4,762.75.


Trilliant Corporation (“Trilliant”) received a notice from the Texas Workforce
Commission (“TWC”) dated September 15, 2009 relating to the quarterly filing
ending March 31, 2006 assessing a tax and interest for late payment of tax
totaling $132.74.


We have been in contact with the IRS and TWC and were informed that the TWC did
not have any filings for TTG and was applying all of the filings for both TTG
and Trilliant to Trilliant. Once the TWC revises their records, we believe that
both of the above matters will result in no additional amounts due.
 
7